   Case 19-40474             Doc 17        Filed 06/06/19 Entered 06/06/19 06:20:16              Desc ADI Notice
                                              to Creditor to File Page 1 of 1
                                          UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MASSACHUSETTS


In Re:      Nassim S. Aoude ,                                           Chapter: 7
            Debtor                                                      Case No: 19−40474
                                                                        Judge Christopher J. Panos



                                      NOTICE TO CREDITORS TO FILE CLAIMS




It now appears that there may be sufficient funds to pay a dividend to unsecured creditors. The size of the dividend
will depend on the claims that are filed and allowed. To participate in any distribution you must file a claim with
the OFFICE OF THE CLERK, in one of the following locations.

         United States Bankruptcy Court
         John W. McCormack Post                   United States Bankruptcy Court           United States Bankruptcy Court
         Office and Court House                   211 Donohue Federal Building             United States Courthouse
         5 Post Office Square, Suite              595 Main Street                          300 State Street, Suite 220
         1150                                     Worcester, MA 01608−2076                 Springfield, MA 01105−2925
         Boston, MA 02109−3945


A proof of claim form ("Official Form 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office.

NO DIVIDEND CHECK LESS THAN $5.00 WILL BE ISSUED.

The last day of filing a claim is 9/4/19

For further information, please contact the Trustee:

Jonathan R. Goldsmith
Goldsmith, Katz & Argenio, P.C.
1350 Main Street
Suite 1505
Springfield, MA 01103
413−747−0700


Date:6/6/19                                                             Mary P. Sharon
                                                                        Clerk, U.S. Bankruptcy Court
